Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 17, 1978, convicting him of reckless endangerment in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant testified on direct examination, through an official interpreter, that he owned a gun at the time of the occurrence but that he did not have the weapon in his car and did not fire it on the night of the alleged shooting. On cross-examination he denied ownership of a gun. There was no redirect examination. Defendant’s contention that his "admission” of ownership of a gun was an error in translation finds no support in the record. Further, on this record, the defendant was not denied a fair trial by the court’s failure to give the requested charge as to identification, or to marshal the evidence relating thereto (see People v Culhane, 45 NY2d 757, 758). While the prosecutor’s remarks on summation were improper, no objection was taken and the impropriety did not violate defendant’s right to a fair trial. Damiani, J. P., O’Connor, Lazer and Gulotta, JJ., concur.